J. S33002/15


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

IN RE: ADOPTION OF S.B.K.          :    IN THE SUPERIOR COURT OF
                                   :          PENNSYLVANIA
APPEAL OF: A.W., BIRTH MOTHER,     :
                                   :
                    Appellant      :         No. 168 EDA 2015


           Appeal from the Order Entered December 10, 2014,
          in the Court of Common Pleas of Montgomery County
               Orphans’ Court Division at No. 2014-A0057


IN RE: ADOPTION OF B.J.L.K.        :    IN THE SUPERIOR COURT OF
                                   :          PENNSYLVANIA
APPEAL OF: A.W., BIRTH MOTHER,     :
                                   :
                    Appellant      :         No. 170 EDA 2015


           Appeal from the Order Entered December 10, 2014,
          in the Court of Common Pleas of Montgomery County
               Orphans’ Court Division at No. 2014-A0058


IN RE: ADOPTION OF K.F.L.K.        :    IN THE SUPERIOR COURT OF
                                   :          PENNSYLVANIA
APPEAL OF: A.W., BIRTH MOTHER,     :
                                   :
                    Appellant      :         No. 174 EDA 2015


           Appeal from the Order Entered December 10, 2014,
          in the Court of Common Pleas of Montgomery County
               Orphans’ Court Division at No. 2014-A0059


IN RE: ADOPTION OF T.L.K., JR.     :    IN THE SUPERIOR COURT OF
                                   :          PENNSYLVANIA
APPEAL OF: A.W., BIRTH MOTHER,     :
                                   :
                    Appellant      :         No. 178 EDA 2015
J. S33002/15



              Appeal from the Order Entered December 10, 2014,
             in the Court of Common Pleas of Montgomery County
                  Orphans’ Court Division at No. 2014-A0060


BEFORE: FORD ELLIOTT, P.J.E., DONOHUE AND LAZARUS, JJ.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:                    FILED JULY 10, 2015

        A.W. (“Mother”) appeals from the orders that granted the petitions to

involuntarily terminate her parental rights to her four children, K.F.L.K. born

in 2001, T.L.K., Jr. born in 2003, B.J.L.K. born in 2005, and S.B.K. born in

2006 (“the Children”), filed by the Montgomery County Office of Children

and Youth (“OCY”), pursuant to 23 Pa.C.S.A. § 2511(a)(1), (2), and (b) of

the Adoption Act. We affirm.

        T.K., Sr. (“Father”), and Mother met in 2000 and over the course of

six years had four children.    Father and Mother never married, and their

relationship included several periods in which they lived together and several

periods in which they were separated. From 2007 until 2011, Mother had

primary custody of the Children except for K.F.L.K., who resided with Father.

During March or April of 2011, Father took custody of all the Children. They

remained with Father and his girlfriend until OCY’s involvement in March

2012.     At that time, OCY began investigating an allegation that Father

sexually abused K.F.L.K.

        OCY devised a safety plan which prevented Father from having contact

with K.F.L.K. and her sister, B.J.L.K.     The girls were living with Father’s


                                     -2-
J. S33002/15


girlfriend, who subsequently allowed contact with Father. Upon learning of

Father’s contact with the girls, OCY placed them in foster care on April 16,

2012. The remaining children, both boys, were subsequently removed and

placed into foster care on May 4, 2012.

      OCY eventually located Mother and established a family service plan

(“FSP”) for her. The FSP goals for Mother included: maintaining appropriate

and stable housing, providing proof of employment or financial stability,

completing a parenting class, obtaining a drug and alcohol evaluation and a

mental health evaluation, consistently visiting with the Children, and

maintaining a parental bond with the Children.

      On April 8, 2014, OCY filed petitions to terminate Mother’s and

Father’s parental rights to the Children.   Hearings occurred on October 1,

2014 and November 12, 2014. OCY caseworker, Julia Solomon, (“Solomon”)

testified that she was assigned the case from June 2012 until June 2014.

(Notes of testimony, 10/1/14 at 41, 60.)      She stated that Mother made

inconsistent progress towards housing. (Id. at 54.) Solomon listed Mother’s

different living situations: Mother resided with her boyfriend’s parents until

late 2012; Mother and her boyfriend lived with friends for a time; they next

obtained housing for a short term; none of these places was big enough to

house the Children. (Id. at 54-55.) It was not until August of 2013 that

Mother presented appropriate housing for the Children.       (Id. at 55-56.)

Solomon never saw this housing because it was in Franklin County;



                                    -3-
J. S33002/15


however, the Office of Franklin County Children and Youth conducted a

courtesy visit and took pictures as well as verified that the home was

appropriate for the Children. (Id. at 56.) Mother only stayed in that home

for four months until November 2013.        (Id.)   Mother told Solomon the

landlord was selling the home and informed her that she had to leave. (Id.)

In December 2013, Mother and her boyfriend were residing with friends.

(Id. at 57.)

      Solomon described Mother’s financial situation while she was assigned

to the case as “relatively unstable.”   (Id.)   According to Solomon, Mother

indicated that she applied for disability but she had not received it.   (Id.)

Solomon believed the issue of disability was never resolved. (Id.) Solomon

stated Mother had obtained various different jobs in the places she lived,

e.g., at a gas station, a restaurant, and a garage. Mother provided Solomon

with one or two paystubs, but noted the employment situation was very

unstable. (Id. at 58.)

      When asked to discuss Mother’s transportation, Solomon referred to it

as “somewhat unstable.” (Id.) According to Solomon, Mother had different

cars, but Mother cited a lack of reliable transportation as reasons for missing

visits, as well as a lack of money for gasoline. (Id.) In August 2013 when

Mother was finally residing in appropriate housing in Franklin County,

Solomon attempted to arrange for Mother to have Saturday visits with the

Children in Pottstown. (Id.) However, Mother was required to provide her



                                     -4-
J. S33002/15


driver’s license and a copy of her insurance information.          (Id. at 59.)

Mother never provided the insurance information, so the Saturday visits did

not take place. (Id.)

       Mother did obtain a drug and alcohol evaluation and a psychiatric and

psychological evaluation. Mother also completed a parenting class. (Id. at

59-60.)    As far as visitation with the Children, Solomon testified Mother

attended 34 out of 50 scheduled visits. (Id. at 62.) The reasons for missing

visits were generally a lack of transportation or lack of gas money for the

car, also Mother sometimes had doctors’ appointments or there were a few

times where she was admitted to the hospital for various reasons. (Id. at

63.)

       On December 10, 2014, the trial court granted the petitions based on

Section 2511(a)(2) and (b). These appeals followed.1

       Mother raises the following issues for our consideration:

             1.    Whether there was sufficient evidence to
                   support the findings of this Honorable Court
                   that the agency proved by clear and convincing
                   evidence the requirements of 23 Pa.C.S.
                   2511(a)(1) and (2) for the involuntary
                   termination of Birth Mother’s parental rights?

             2.    Whether this Honorable Court abused its
                   discretion in terminating the parental rights of
                   Birth Mother on the basis of environmental
                   factors    such    as    inadequate    housing,
                   furnishings, income, clothing and medical care,


1
  Father has filed separate appeals at Nos. 166, 173, 179, and 182 EDA
2015.


                                      -5-
J. S33002/15


                  when those factors were beyond Birth Mother’s
                  control pursuant to 23 Pa.C.S. 2511(b)?

            3.    Whether this Honorable Court abused its
                  discretion in finding that the developmental,
                  physical and emotional needs and welfare of
                  the children will be best served by the
                  termination of Birth Mother’s parental rights
                  pursuant to 23 Pa.C.S. 2511(b), when there is
                  a strong and loving bond between Birth Mother
                  and the children, and severance of that bond
                  will cause irreparable harm to the children?

            4.    Whether this Honorable Court erred in granting
                  the agency’s Petition to change the goal from
                  reunification to adoption when the goal of
                  reunification remains the most appropriate and
                  feasible goal based on the statutory factors set
                  forth in 42 Pa.C.S. 6351(f)?

            5.    Whether this Honorable Court erred in granting
                  the agency’s Petition to change the goal from
                  reunification to adoption when the agency
                  failed to make reasonable efforts to finalize the
                  permanency plan goal of reunification?

            6.    Whether this Honorable Court had sufficient
                  evidence to determine the appropriateness of
                  changing the goal from reunification to
                  adoption when the court did not consult with
                  the children regarding the permanency plan
                  pursuant to 42 Pa.C.S. 6351(e)(1)?

Mother’s brief at 4-5.

      In reviewing an appeal from the termination of parental rights, we are

mindful of our standard of review:

            [A]ppellate courts must apply an abuse of discretion
            standard    when    considering   a   trial  court’s
            determination of a petition for termination of
            parental rights.    As in dependency cases, our
            standard of review requires an appellate court to


                                     -6-
J. S33002/15


            accept the findings of fact and credibility
            determinations of the trial court if they are supported
            by the record. In re: R.J.T., 608 Pa. 9, 9 A.3d
            1179, 1190 (2010).       If the factual findings are
            supported, appellate courts review to determine if
            the trial court made an error of law or abused its
            discretion. As has been often stated, an abuse of
            discretion does not result merely because the
            reviewing court might have reached a different
            conclusion. Instead, a decision may be reversed for
            an abuse of discretion only upon demonstration of
            manifest unreasonableness, partiality, prejudice,
            bias, or ill-will.

                   As we discussed in R.J.T., there are clear
            reasons for applying an abuse of discretion standard
            of review in these cases. We observed that, unlike
            trial courts, appellate courts are not equipped to
            make the fact-specific determinations on a cold
            record, where the trial judges are observing the
            parties during the relevant hearing and often
            presiding over numerous other hearings regarding
            the child and parents.      R.J.T., 9 A.3d at 1190.
            Therefore, even where the facts could support an
            opposite result, as is often the case in dependency
            and termination cases, an appellate court must resist
            the urge to second guess the trial court and impose
            its own credibility determinations and judgment;
            instead we must defer to the trial judges so long as
            the factual findings are supported by the record and
            the court’s legal conclusions are not the result of an
            error of law or an abuse of discretion.

In re Adoption of S.P., 47 A.3d 817, 826-827 (Pa. 2012) (some citations

omitted).

     The burden is upon the petitioner to prove, by clear and convincing

evidence, that the asserted grounds for seeking the termination of parental

rights are valid. In re R.N.J., 985 A.2d 273, 276 (Pa.Super. 2009). This

court may affirm the trial court’s decision regarding the termination of


                                     -7-
J. S33002/15


parental rights with regard to any one subsection of Section 2511(a). See

In re B.L.W., 843 A.2d 380, 384 (Pa.Super. 2004) (en banc). Further, the

court must also consider the provisions of Section 2511(b).

      We note Mother presents an argument concerning Section 2511(a)(1).

While OCY’s petitions to terminate Mother’s parental rights were filed

pursuant to Sections 2511(a)(1) and (2), the trial court clearly terminated

Mother’s parental rights under only one section, 2511(a)(2). Therefore, our

analysis of this case centers on Section 2511(a)(2) and (b), which provide as

follows:

           § 2511. Grounds for involuntary termination

           (a)   General rule.--The rights of a parent in
                 regard to a child may be terminated after a
                 petition filed on any of the following grounds:

                 ....

                 (2)    The    repeated   and   continued
                        incapacity,  abuse,   neglect  or
                        refusal of the parent has caused
                        the child to be without essential
                        parental    care,    control   or
                        subsistence necessary for his
                        physical or mental well-being and
                        the conditions and causes of the
                        incapacity,  abuse,   neglect  or
                        refusal cannot or will not be
                        remedied by the parent.

                 ....

           (b)   Other     considerations.--The    court    in
                 terminating the rights of a parent shall give
                 primary consideration to the developmental,
                 physical and emotional needs and welfare of


                                    -8-
J. S33002/15


                  the child. The rights of a parent shall not be
                  terminated     solely   on   the   basis    of
                  environmental factors such as inadequate
                  housing, furnishings, income, clothing and
                  medical care if found to be beyond the control
                  of the parent. . . .

23 Pa.C.S.A. § 2511.

      Regarding the termination of parental rights under Section 2511(a)(2),

our supreme court has observed as follows:

                  A decision to terminate parental rights, never
            to be made lightly or without a sense of compassion
            for the parent, can seldom be more difficult than
            when termination is based upon parental incapacity.
            The legislature, however, in enacting the [] Adoption
            Act, concluded that a parent who is incapable of
            performing parental duties is just as parentally unfit
            as one who refuses to perform the duties.

In re Adoption of S.P., 47 A.3d at 827 (citation omitted).

      Mother argues she took steps to improve her situation in order to have

the Children returned to her. Mother contends that the difficulties she had in

maintaining housing and employment were out of her control.          She also

maintains that she was close to having the Children returned to her and,

therefore, should have been given more time. (Mother’s brief at 13.)

      The trial court provided the following analysis:

            Throughout the history of the placement of the
            children, mother’s ability to meet these [FSP] goals
            was “inconsistent.” Birth mother lived in multiple
            different living arrangements, including living with
            her then boyfriend’s parents in a residence that did
            not have enough room for the children to reside
            there as well. In August of 2013, birth mother
            advised OCY caseworker Julia Solomon that she had


                                     -9-
J. S33002/15


          obtained an appropriate home in Franklin County.
          The Office of Children and Youth of Franklin County
          visited the home and verified that it was
          appropriated [sic] for the children to reside there.
          However, in November 2013, the birth mother left
          that home at the request of the landlord.
          Thereafter, birth mother’s residential situation again
          became unstable. OCY Caseworker Stephanie Setty,
          who was assigned this case beginning in January
          2014, testified that birth mother moved into a new
          home in April 2014, with her then boyfriend, but that
          this home was not adequate to provide room for all
          four children. In September 2014, birth mother and
          her boyfriend split up, and birth mother moved to a
          motel, where she was living at the time of the
          hearing. N.T. October 1, 2014, pp. 167-68.

                Although birth mother provided Ms. Solomon
          with pay stubs from various jobs from time to time,
          her employment also remained unstable.            OCY
          caseworker Stephanie Setty testified that although
          birth mother claimed to be working full time at a
          Comfort Suites, the pay stub provided to OCY, which
          birth mother asserts was her first pay stub for this
          job, reflected work of approximately 15 hours. N.T.
          October 1, 2014, p. 168. Birth mother has been
          unable to provide pay stubs demonstrating
          consistent employment or financial security, a stable
          residence and proof of payment of rent and utilities.

                 Her ability to obtain transportation to permit
          her to attend visits with the children was
          inconsistent, and she frequently stated that she
          needed to borrow a car or lacked money to pay for
          gas to attend visits. Birth mother’s attendance at
          visits with the children was inconsistent. During the
          period Ms. Solomon was the caseworker, birth
          mother was offered 50 visits and attended 34. N.T.
          October 1, 2014, p. 62. Exhibit OCY-12. During the
          period April 2014 through September 2014, birth
          mother was offered 14 scheduled visits, and
          attended only 8. The visits that birth mother missed
          included times when she was in the hospital, as well
          as visits she requested be rescheduled. In addition,


                                  - 10 -
J. S33002/15


            at least one of the scheduled visits was cancelled due
            to a request of the foster family.           However,
            Ms. Solomon testified that the children did not see
            their mother for over a month at the end of 2013,
            and that “often they would receive some gifts from
            mother, but it would be very late with regards to
            their birth and the holiday. And often she would
            promise gifts and they would not receive them.”
            N.T. October 1, 2014, p. 73.

Trial court opinion, 12/10/14 at 13-14.

      Based on the above, Mother’s FSP goals of maintaining appropriate

and stable housing, providing proof of employment or financial stability, and

consistently visiting the Children were not met. We note that in accordance

with her FSP goals, Mother did obtain psychiatric, psychological, and drug

and alcohol counseling as well as complete a parenting class. However, the

testimony from the therapists who worked on this case revealed Mother had

not demonstrated an ability to meet the Children’s needs for safety or

security.

      Pinky Mehta, a licensed marriage and family therapist, who worked for

Creative Health Services in their Family Based Program,2 testified she

worked with the Children from July of 2013 to February 25, 2014. (Notes of

testimony, 10/1/14 at 9, 18.)     Ms. Mehta also noted that she met with

Mother either separately or with the Children usually once a week. (Id. at


2
  Ms. Mehta described the Family Based Program as an eight-month
authorization program that offers the highest level of care in an outpatient
setting in Pennsylvania. (Id. at 9.) The program works with children who
are at risk of out-of-home placement or currently in out-of-home placement
due to aggressive defiant behaviors. (Id.)


                                    - 11 -
J. S33002/15


14.) According to Ms. Mehta, the Children feared that if they were returned

to Mother, she would not be able to protect them from Father. (Id. at 18.)

      OCY Caseworker Solomon testified that she had discussions with

Mother regarding how she would protect the Children and handle visits with

Father if she regained custody. (Id. at 66.) Ms. Solomon stated she was

concerned with Mother’s answer.     According to Ms. Solomon, “the answer

that I received from mother repeatedly was that, you know, she wouldn’t let

them be unsupervised with father right away, and she would let -- see what

they were comfortable with. But she always indicated right away.” (Id. at

67.) When Ms. Solomon asked, “does that mean you would allow them to

be unsupervised with [Father] at some point,” Mother indicated that was the

case, if that is what the Children wanted. (Id.)

      Diana S. Rosenstein, Ph.D., performed assessments of Mother’s

parenting capacity and evaluations of the attachment of each of the Children

to both Mother and Father.    She testified, “the Children have learned that

they can’t count on [Mother].” (Notes of testimony, 11/12/13 at 36.)

      OCY Caseworker Solomon testified that although Mother completed

some of the concrete goals of her FSP, OCY continued to have concerns

about her parenting ability, her relationship with each child, and her ability

to understand and address the Children’s fears, concerns, and emotional

needs. (Notes of testimony, 10/1/14 at 73-74.)




                                    - 12 -
J. S33002/15


       This court has stated that a parent is required to make diligent efforts

towards the reasonably prompt assumption of full parental responsibilities.

In re A.L.D., 797 A.2d 326, 337 (Pa.Super. 2002).                A parent’s vow to

cooperate, after a long period of uncooperativeness regarding the necessity

or availability of services, may properly be rejected as untimely or

disingenuous.     Id. at 340.     The evidence here demonstrates that after

approximately two years, Mother continues to be unable to safely house and

care for the Children. Their lives cannot be put on hold indefinitely.          See

In re Z.P., 994 A.2d 1108, 1125 (Pa.Super. 2010) (a child’s life “simply

cannot be put on hold in the hope that [a parent] will summon the ability to

handle the responsibilities of parenting.”). After our review of the record in

this   matter,    we    find   the   trial    court’s   determinations    regarding

Section 2511(a)(2) are supported by sufficient, competent evidence in the

record.

       Having determined that the requirements of Section 2511(a) were

satisfied, we proceed to review whether the requirements of Subsection (b)

were satisfied.    See In re Adoption of C.L.G., 956 A.2d 999, 1009

(Pa.Super. 2008) (en banc).          This court has stated that the focus in

terminating parental rights under Section 2511(a) is on the parent, but it is

on the child pursuant to Section 2511(b).

       In   reviewing   the    evidence      in   support   of   termination   under

Section 2511(b), our supreme court stated:



                                       - 13 -
J. S33002/15


           [I]f the grounds for termination under subsection (a)
           are met, a court “shall give primary consideration to
           the developmental, physical and emotional needs
           and welfare of the child.” 23 Pa.C.S. § 2511(b). The
           emotional needs and welfare of the child have been
           properly interpreted to include “[i]ntangibles such as
           love, comfort, security, and stability.” In re K.M.,
           53 A.3d 781, 791 (Pa.Super.2012). In In re E.M.,
           620 A.2d at 485, this Court held that the
           determination of the child’s “needs and welfare”
           requires consideration of the emotional bonds
           between the parent and child.           The “utmost
           attention” should be paid to discerning the effect on
           the child of permanently severing the parental bond.
           In re K.M., 53 A.3d at 791.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013).

     Instantly, Mother argues that she has a bond with the Children. She

maintains the Children love her and she has continued in her role as a

parent throughout the pendency of the Children’s placement. Additionally,

Mother points out that the guardian ad litem’s expert, Dr. Rosenstein,

thought it would be in the Children’s best interest if they continued contact

with her because the bond was so strong. (Mother’s brief at 15.)

     Initially, we observe that the trial court concluded:      “I find that

although there is a strong emotional bond between each of the children and

their birth mother, the attachment is not secure.”      (Trial court opinion,

12/10/14 at 18.) Clearly, it is undisputed that Mother has a bond with the

Children. However, the existence of a parental bond with the Children does

not preclude termination of parental rights.   In re K.Z.S., 946 A.2d 753,

764 (Pa.Super. 2008).



                                   - 14 -
J. S33002/15


      As to Mother’s claim that Dr. Rosenstein thought continued contact

with Mother would be in the Children’s best interest because of the strong

bond, that claim is not entirely accurate. Dr. Rosenstein testified as follows:

            [Attorney for Mother:] When you recommend[ed]
            mother’s rights to be terminated, is your
            recommendation also that they have no further
            contact with her in the future? That doesn’t appear
            to be addressed [in your report].

            Dr. Rosenstein: No, it wasn’t addressed. Let me
            think about it for a moment. I believe that it would
            be in their interest to have contact with mother if
            she were more reliable, that the fact that mother
            often cancels scheduled visits upsets the children
            greatly, makes them feel that she’s untrustworthy.
            And that’s not in their interests.

                   If she could be reliable and visit with them
            reliably, then I would be in favor of contact.

Notes of testimony, 11/12/14 at 75.

      The Children remain in foster care because Mother is not reliable and

has been unable to meet her FSP goals concerning stable housing, steady

employment or financial stability, and consistent visitation. Mother has had

two years to meet the above goals, yet she needs more time. (See Mother’s

brief at 13.)

      According to Dr. Rosenstein, the girls expressed a desire to be

adopted, and it seems “that they would rather have the stability and the

loving care that they feel they’re getting in their foster home than always

being concerned about whether mom is going to be able to continue to take




                                    - 15 -
J. S33002/15


care of them.”      (Notes of testimony, 11/12/14 at 38.)          Additionally,

Caseworker Solomon stated she was concerned about:

            [Mother’s] ability to meet the emotional needs of the
            children. Multiple times when [the] children had
            expressed concerns or expressed being upset or
            visibly being upset, I observed the mother didn’t
            appear to really know how to deal with it and how to
            comfort [the] children and provide reassuring
            feedback.

Notes of testimony, 10/1/14 at 65.

      Based on this record where stability, reliability, and ability to meet the

Children’s emotional or developmental needs is still lacking on Mother’s part,

we discern no basis for disturbing the trial court’s conclusion that

termination of Mother’s parental rights served the needs and welfare of the

Children.   See In re Adoption of Michael J.C., 486 A.2d 372, 375 (Pa.

1984) (when a parent has demonstrated a continued inability to conduct his

or her life in a fashion that would provide a safe environment for a child,

whether that child is living with the parent or not, and the behavior of the

parent is irremediable as supported by clear and competent evidence, the

termination of parental rights is justified).

      Mother’s remaining three issues concern the goal change from

reunification to adoption.      In her brief, Mother fails to present three

arguments addressing each issue.        See Pa.R.A.P. 2119(a) (providing that

the argument “shall be divided into as many parts as there are questions to

be argued; and shall have at the head of each part -- in distinctive type or in



                                      - 16 -
J. S33002/15


type distinctively displayed -- the particular point treated therein, followed

by such discussion and citation of authorities as are deemed pertinent.”).

Instead, Mother repeats her earlier claim that the Children have a significant

bond with Mother and the filing of the petition for termination of Mother’s

parental rights does not meet the needs and welfare of the Children.

(Mother’s brief at 17.) We have already determined that the termination of

Mother’s parental rights does indeed meet the needs and welfare of the

Children.

      Accordingly, the orders terminating Mother’s parental rights are

affirmed.

      Orders affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 7/10/2015




                                    - 17 -